DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10 and 15 are amended. Claim 14 is cancelled. Claims 1-13 and 15 are presented for examination. 

Response to Arguments
Applicant’s argument filed on 7/21/2021 has been reviewed. Following are the response: 
§103 Rejection of the Claims

Claims 1-3, 6-13 and 15 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Jeon (U.S. Publication No. 2015/0120205) in view of Wild (U.S. Publication No. 2017/0319122) and further in view of Steiner (U.S. Publication No. 2015/0338917)

Applicant notes “The Jeon reference appears to teach, "The collection unit 410 may use a voice sensor to collect information related to stress. For example, it is possible to collect surrounding noise information by using a microphone of the device 400." (Paragraph 0078). Additionally, the Jeon reference appears to teach, "For example, the collection unit 410 may use an inertial sensor to sense the motion of a device. Also, such a device's motion may be continuously collected for a predefined time or without a predefined time constraint." (Paragraph 0071). Further, the Jeon reference appears to teach, "The collection unit 410 may use a thermographic camera to collect user stress information." (Paragraph 0085). Moreover, the Jeon reference appears to teach, "The stress (S) of user A and user B may be determined by a weather condition (for example, W=1 under clear weather, and W=5 under heavy snow) and a change in voice (V STRESS MANAGEMENT THROUGH VOICE DATA ANALYSISApplication No. 16/076,515Amendment dated July 21, 2021Reply to Office Action dated May 6, 2021to determine stress values, and providing a notice of a change in stress state. However, Applicant respectfully submits the Jeon reference does not teach measuring a change in the stress data of the user between usage of the applications over the period of time, as recited by independent claims 1, 10, and 15, as currently amended, at least because the Jeon reference does not disclose determining stress values between usage of different applications” However as cited by applicant Para 0136 does determine changes in the stress level, further refer to Para 0186 stress change states based on information collected for a day. For example, it is possible to analyze when and where a stress value increases, based on user (device) movement after a user wakes up (operates a device for the first time in the morning), Hence Jeon teaches the concept of measuring a change in stress data of the user between usage during the day. 

Further in light of amendments a new ground(s) of rejection been given over Jeon ( US Pub: 20150120205) and further in view of Wild (US Pub:  20180303396 )  and further in view of Steiner ( US Pub 20150338917). Note Wild reference is different than the Wild reference last used. 

Applicant argues “Wild reference appears to teach determining behavioral information based on usage social media applications. However, Applicant respectfully submits the Wild reference does not teach measuring a change in the stress data of the user between usage of the applications over the period of time” However a newly cited Wild reference teaches the concept of "application ('app') usage, including specific applications used, duration of usage, time of day apps used, in-app analytics (use characteristics within any app), keyword searches, word and phrase usage (usually applied within word processing, email, messaging and social media applications but not limited to these), gait and posture analysis and purchasing history ( Para 0183-0188) but also teaches the stress profiler uses this data to measure the change in stress for the individuals and population ( Para 0018). Jeon teaches the base concept of measuring the change in stress level between the time of day, and based on mobile data, where mobile data has many applications, Wild teaches the known concept of determining how much time user is spending on a application and use that data as a stress profiler. It would be obvious as cited in Jeon that different application ( for e.g. bank data etc.) can lead to different stress level 

Claim 4 was rejected under 35 U.S.C. § 103 as being unpatentable over Jeon (U.S. Publication No. 2015/0120205) in view of Wild (U.S. Publication No. 2017/0319122) in view of Steiner (U.S. Publication No. 2015/0338917) and further in view of Degani (U.S. Publication No. 2004/0249634). 

Same reasons as applied to claim 1, 10 and 15  are applicable

Claim 5 was rejected under 35 U.S.C. § 103 as being unpatentable over Jeon (U.S. Publication No. 2015/0120205) in view of Wild (U.S. Publication No. 2017/0319122) in view of Steiner (U.S. Publication No. 2015/0338917) and further in view of Mirow (U.S. Publication No. 2009/0292180).
Same reasons as applied to claim 1, 10 and 15  are applicable

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 -13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon ( US Pub: 20150120205) and further in view of Wild (US Pub:  20180303396 )  and further in view of Steiner ( US Pub 20150338917) 


Regarding claim 1, Jeon teaches a mobile system ( smartphone etc., Para 0047, Fig 1-2) , comprising: an audio input device to continuously capture audio data associated with a user ( microphone, Para 0035, 0045, 0051,Fig 1-2) ; a display unit( display, Para 0055) ; a processor, connected to the audio unit and the display unit ( Fig 1-2) , to: detect stress data of the user  based on the audio data associated with the user over a period of time (collection of data, Para 0071( continuous collection),  0078-0081), determine usage data of application on the mobile system by the user over the period of time ( 0102, usage, Para 0198-0201- usage of application for e.g. bank app, Para 0102; camera application ( whether user has taken image), Para 0200-0201) wherein the usage data includes a social media application included in the application( collection may include social networking services, texts, email etc., Para 0094, 0102), measure a change in the stress data of the user based  usage of the applications over the period of time ( change in stress over the period of time 0136) ;  stress change states based on information collected for a day. For example, it is possible to analyze when and where a stress value increases, based on user (device) movement after a user wakes up (operates a device for the first time in the morning), Para 0186) perform an analysis of the change in the stress data in view of the usage data, and propose an action to manage the change in the stress data based on the analysis (propose an action based on data of application, Para 0187-0189,  0201, 0204)
Jeon does not explicitly teaches wherein the usage data includes a social media application and an amount of time the social media application is used over the period of time, measure a change in the stress data of the user between usage of the applications over the period of time
However wild teaches wherein the usage data includes a social media application ( social media application, Para 0183) and an amount of time the social media application is used over the period of time ( duration of usage, Para 0180-0190) measure a change in the stress data of the user between usage of the applications over the period of time (  stress profiler includes - application (‘app’) usage, including specific applications used, duration of usage, time of day apps used, in-app analytics (use characteristics within any app), Para 0182-0183; based on the information measure changes in stress, Para 0018) 
It would have been obvious having the teachings of Jeon to further include the concept of Wild that social media usage over a period of time should be included to measure or profile stress since its known in the art that different  does have impact on the stress and the result would have been predictable (Para  0183, 0184, Wild; Para 0102, 0186, Jeon ) 
Jeon modified by Wild does not explicitly teaches propose an action to limit use of the social media application to manage the change in the stress data based on the analysis
limit use of the social media application to manage the change in the stress data based on the analysis ( recommend the user to take a break from the website ( wherein the websites could be social media website) if the user is beyond peak of concentration; allowing or blocking functionality based on the user's state (state of mind, emotions, concentration), Para 0343, 0338) 
Jeon modified by Wild teaches the concept of stress profiling based on usage of certain application and such, although  Jeon modified by Wild teaches the concept of proposing an action to manage stress, they  differed by the claimed invention based on the concept of proposing to limit the use of the social media, Steiner in the same field of endeavor teaches the differed concept and it would have been obvious having the teachings of Jeon and Wild to further include the concept of Steiner before effective filing date to suggest actions may be most effective to do next  ( Para 0338, Steiner) 



Regarding claim 2, Jeon as above in claim 1, teaches, wherein the stress data is presented to the user through a user interface on the display ( stress analysis is displayed, Para 0055) 


Regarding claim 3, Jeon as above in claim 1, teaches, wherein the processor receives audio data associated with the user from the audio input device and applies voice stress analysis to analyze the audio data ( collection of the audio data and determine the stress, Para 0012) 

Regarding claim 6, Jeon as above in claim 1, teaches a camera to continuously capture visual data of the user (camera, Para 0076) 

Regarding claim 7, Jeon modified by Wild and Steiner as above in claim 6 does not explicitly teaches wherein the processor receives visual data from the camera to detect stress data associated with the user over the period of time and utilize the additional stress data in the combination ( it is possible to capture an image showing the appearance of a user by using a camera and to use captured information for determining stress. For example, if as a result of comparing the state of the user appearance captured one week ago with the state of the currently captured user appearance, the device 400 may determine that user weight has decreased sharply, and thus the user is currently under stress, Para 0076; camera data along with  the voice, Para 0076-0079)

Regarding claim 8, Jeon as above in claim 1, teaches  the stress data is related to at least one of psychological stress and physically stress ( physical stress Para 0071; Fig 10- traffic stress) 

Regarding claim 9, Jeon as above in claim 1, teaches  wherein the system is connected to other systems via USB, VGA, HDMI, Bluetooth or Wi-Fi ( Bluetooth, Wi-Fi, Para 0047, 0053) 

Regarding claim 10, arguments analogous to claim 1, are applicable. In addition Jeon teaches A processor-implemented method to perform the function as in claim 1 ( method, Para 0013-0015) 	
Regarding claim 15, arguments analogous to claim 1, are applicable. In addition Jean teaches A non-transitory computer-readable medium comprising instructions which, when executed, cause a system to perform the function as in claim 1 ( processor and memory, Para 0051-0053) 

Regarding claim 11, Jeon as above in claim 10, teaches , wherein the usage data comprises data related to the users active use of at least one application during the period of time ( user active application, Para 0101, 0186, 0198) 
Regarding claim 12, Jeon as above in claim 10, teaches , wherein performing the combination of the change in the stress data with the usage data comprises identifying a correlation between the change in the stress data with the usage data ( usage causing stress, Para 0102, 0198) 
Regarding claim 13, Jeon as above in claim 12, teaches , wherein the change in the stress level is higher when the usage data is above a certain threshold ( threshold value, Para 0191-0192, 0204, 0209, 0226) 


Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Jeon ( US Pub: 20150120205) and further in view of Wild (US Pub:  20170319122)  and further in view of Steiner ( US Pub 20150338917) and further in view of Degani( US Pub: 20040249634) 

Regarding claim 4, Jeon as above in claim 1, does not explicitly teaches , wherein the processor applies noise filtering to remove any noise in the audio data
However Degani teaches , wherein the processor applies noise filtering to remove any noise in the audio data ( noise filtering in the audio data, Para 0031) 
It would have been obvious having the teachings of Jeon to further include the concept of Degani before effective filing date so to get the better voice patterns with reduced noise to perform stress analysis ( Para 0008-0009, Degani) 

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Jeon ( US Pub: 20150120205) and further in view of Wild (US Pub:  20170319122)  and further in view of Steiner ( US Pub 20150338917) and further in view of Mirow ( US Pub: 20090292180) 

Regarding claim 5, Jeon as above in claim 3, does not explicitly teaches  wherein the voice stress analysis comprises Hilbert- Huang Transform to decompose the audio data to detect the stress data and measure the change in the stress data ( voice variability for stress, Para 0109; 0084; Nonlinear tools such as Hilbert-huang transform can be used, Para 0130, 0159 [ heart rate variability ( which is basically sound of the heart data); 0179-0180) 
It would have been obvious having the teachings of Jeon to further include the concepts of Mirow before effective filing date since Hilbert-huang is a known technology to detect the change in the sound hence it would yield predictable results when applied to the audio data to detect stress
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RICHA MISHRA/Primary Examiner, Art Unit 2674